Citation Nr: 0712780	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  05-26 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a 10 percent rating based on multiple 
noncompensable service connected disabilities under 38 C.F.R. 
§ 3.324 (2006).


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from November 1951 to 
November 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2004 (PTSD) and March 2005 
(38 C.F.R. § 3.324) rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which denied the benefits sought on appeal.

The veteran presented testimony at a Board video conference 
hearing chaired by the undersigned Veterans Law Judge in July 
2006.  A transcript of the hearing is associated with the 
claims folders.

The appeal was remanded in August 2006 for further 
development.

This case has been advanced on the Board's docket due to his 
advanced age. 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  The veteran does not have a diagnosis of PTSD.

2.  The veteran's multiple noncompensable service connected 
disabilities do not clearly interfere with employability.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2006).

2.  Entitlement to a 10 percent rating based on multiple 
noncompensable service connected disabilities under 38 C.F.R. 
§ 3.324 is not warranted.  38 U.S.C.A. §§ 5103, 5103A, 5107 
(West 2002 & Supp. 2006) 38 C.F.R. §§ 3.159, 3.324 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in June 2004, January 
2005, and September 2006 correspondence fulfills the 
provisions of 38 U.S.C.A. § 5103(a).  In a July 2006 letter, 
the RO provided notice of the type of evidence necessary to 
establish a disability rating for the service connected 
disability and effective date for the claim under 38 C.F.R. 
§ 3.324.  The claims were thereafter readjudicated in 
supplemental statements of the case in November 2006 and 
January 2007.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the Agency of Original Jurisdiction on a 
claim for VA benefits.  In this case, the veteran did not 
receive any VCAA notice prior to the rating decisions which 
denied the benefits sought on appeal.  Since then, however, 
the veteran has been given adequate notice, as well as time 
to respond in support of his appeal.

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded VA 
examinations, the veteran testified at a Board video 
conference hearing in July 2006, and there is no pertinent 
evidence which is not currently part of the claims file.  
Hence, VA has fulfilled its duty to assist the appellant in 
the prosecution of his claims.

II.  PTSD

Service medical records are negative for any complaints, 
treatment, or diagnosis of a psychiatric disability.  The 
veteran's October 1953 separation examination noted normal 
psychiatric clinical evaluation.  

The veteran's DD-214 indicates the veteran was awarded the 
Purple Heart for wounds received in Western Korea in 
September 1952.  

The veteran contends he has a psychiatric disability from 
events he experienced during military service in Korea.  He 
specifically maintains that while serving in the Marines he 
set enemy soldiers on fire with a flamethrower.  He adds that 
he witnessed numerous buddies die in combat.  See letter 
received in July 2004.  At his hearing before the undersigned 
in July 2006, the veteran reported participating in the 
amphibious landing at Inchon.  See page three of transcript.  
He acknowledged that he had never been diagnosed as having 
PTSD, but that he had been diagnosed with depression.  See 
pages three and four of transcript.

Review of the evidentiary record shows that following a VA 
PTSD examination in July 2004, the examiner diagnosed a 
depressive disorder by history (with anxiety) and PTSD 
features.  Other VA medical evidence on file includes 
outpatient records dated in June and October 2004, showing, 
respectively, diagnoses of a depressive disorder and anxiety 
disorder (with PTSD features).  

In a November 2006 addendum to the July 2004 VA examination 
the examiner opined, with reasonable medical certainty, that 
the veteran did not meet full criteria of PTSD because:

A) While he reported detailed versions of various 
traumatic experiences and hardships, he talked glibly 
and there was relative paucity of efforts to avoid 
thoughts and feelings, and general lack of persistent 
avoidance reactions and numbing response.

B) While he verbalized his distress and symptoms in a 
highly dramatic manner, there was disparity between his 
severity of subjective report and objective behavior 
during mental status examinations, and there was a 
relative lack of significant impairment in his social, 
occupational, and familial function.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Certain chronic disabilities, such as psychoses, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For PTSD claims, service connection requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor.  38 C.F.R. § 3.304(f).

In this case, the Board notes that there is objective 
evidence that the veteran "engaged in combat with the enemy," 
as he was awarded the Purple Heart for wounds received in 
combat.

After reviewing the evidence of record, it is concluded that 
the preponderance of the evidence is against entitlement to 
service connection for PTSD.  Although the veteran did engage 
in combat with the enemy, there is no diagnosis of PTSD 
related to service.  Indeed, a VA examiner in a November 2006 
addendum found that the criteria for PTSD had not been met.  
There is no competent medical evidence to the contrary.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the United States Court of Appeals 
for Veterans Claims (Court) stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court further 
stated that where the proof is insufficient to establish a 
present disability there could be no valid claim for service 
connection.  Id.

As is noted above, the veteran asserts that he is entitled to 
service connection for PTSD; however, there is no medical 
evidence of record, which establishes that the veteran 
currently has this disability.  Under these circumstances, 
there is no basis on which to grant service connection, and 
the claim must be denied.  

The Board takes this opportunity to note that the veteran's 
testimony was credible, and it is doubtless that he served 
his country honorably in combat against the enemy.  To grant 
service connection for PTSD, however, requires medical 
evidence that he actually have PTSD.  Such evidence is not 
currently of record.  Of course, should the veteran be 
diagnosed with PTSD in the future, or any other psychiatric 
disorder which the examiner concludes is related to his 
military service, he should file a new claim.  His case would 
then be reviewed based on the evidence available at that 
time.

III.  Entitlement to a compensable rating pursuant to 38 
C.F.R. § 3.324

The veteran is service connected for a linear left upper arm 
scar; three anterior thigh scars; and a scar located in the 
area of his right elbow.  

The service medical records show that clinical evaluation of 
the veteran at the time of his October 1953 separation 
examination showed various marks and scars.  His personnel 
record reflects the veteran's receipt of the Purple Heart for 
wounds received in combat during the Korean War.

A January 2005 VA scars examination report notes a linear 
left upper arm scar, which measured 9 centimeters (cms.) by 
.5 cm.  The veteran reported no symptoms involving this 
lesion.  There was no pain on palpation, and no adherence to 
the underlying skin.  The tissue was shiny throughout the 
entire scar site.  The scar was not unstable, elevated or 
depressed.  The examiner described the scar as superficial 
and not deep.  No inflammation, edema, nor keloid formation 
was present.  The color was normal.  There was no 
inflexibility or induration of the skin, and no limitation of 
motion of the skin was shown.

Three anterior thigh scars (one in the right thigh and two in 
the left thigh) were also present.  All three scars were 
circular measuring one cm. in diameter. There were no reports 
of current symptoms relating to these scars.  No pain on 
palpation was observed, nor was there adherence to the 
underlying skin.  The scars were noted to be somewhat shiny.  
The scars were not unstable, elevated, or depressed.  The 
examiner described the scars as superficial.  None of the 
scars was manifested by inflammation, edema, or keloid 
formation.  The scars were slightly hyperpigmented compared 
with the surrounding skin.  No scar was inflexible or 
indurated.  No limitation of motion was associated with any 
of these scars.

Finally, a scar was noted to be located in the area of the 
veteran's right elbow.  As with the other scars, no current 
symptoms were reported.  The scar lesion was linear, 
measuring 1.5 cms.  No pain on palpation was observed, nor 
was adherence to the underlying skin.  The scar was noted to 
be somewhat shiny.  The scar was not unstable, elevated, or 
depressed.  The examiner described the scar as being 
superficial, not involving deep tissue.  There was no 
inflammation, edema, or keloid formation.  The scar was 
slightly hypopigmented.  The scar was neither inflexible nor 
indurated, and no associated limitation of motion was 
observed.  The examiner opined that no therapy was necessary 
for the scars at this point in time.

The veteran testified via videoconference before the 
undersigned in July 2006 that none of his service-connected 
scars were painful, unstable, tender, or caused limitation of 
function of the affected area.  See pages six through eight 
of the hearing transcript (transcript).

Under 38 C.F.R. § 3.324 whenever a veteran is suffering from 
two or more separate permanent service-connected disabilities 
of such character as clearly to interfere with normal 
employability, even though none of the disabilities may be of 
compensable degree under the Rating Schedule the rating 
agency is authorized to apply a 10-percent rating, but not in 
combination with any other rating.

As noted above, the veteran is service connected for a linear 
left upper arm scar; three anterior thigh scars; and a scar 
located in his right elbow area.  Each scar is assigned a 
noncompensable evaluation; however, there is no suggestion in 
the objective evidence that any of these service-connected 
disabilities either individually or collectively are of such 
character as to clearly interfere with normal employability.  
The January 2005 VA examination noted no scar was inflexible 
or indurated.  No limitation of motion was associated with 
any of these scars and no therapy was necessary for the 
scars.  Moreover, at his July 2006 hearing, the veteran 
testified that no scar was painful, unstable, tender, or 
caused limitation of function of the affected area.  The 
veteran has submitted no objective evidence that would 
suggest that his noncompensable service-connected 
disabilities clearly interfere with normal employability.  
Therefore, entitlement to a 10 percent rating pursuant to 38 
C.F.R. § 3.324 must be denied.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to a 10 percent rating based on multiple 
noncompensable service connected disabilities under 38 C.F.R. 
§ 3.324 is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


